ROBINSON, J.
The question involved on this appeal is the sufficiency of the petition filed, a demurrer to which was sustained by the court below.
The children of John B. Garrison, deceased, ,by a second marriage, and their mother, Martha Garrison, instituted this suit in the Christian Circuit Court against the defendants, children of John B. Garrison by a former marriage, to quiet title.
The petition alleges, in substance, the marriage of plaintiff Martha Garrison with John B. Garrison, and the death of the latter in 1885, leaving surviving him as the issue of such marriage the plaintiffs, Lee, Ida, Mary, John and Jessie Garrison. The defendants, Sarah Frazier, Nancy Roberts, George Garrison and William Garrison, and H. E. Garrison, are children of said John B. Garrison by a former marriage. It is alleged that H. E. Garrison makes no claim adverse to the estate of the plaintiffs, and therefore he is not made a defendant. The petition then alleges that said John B. Garrison died seized and possessed of certain real estate, situate in Christian county, of the value of $1,500, which, with the. exception of a forty acre tract in section ten, was occupied by *44the deceased at the time of his death as a homestead. It is then charged that the defendants, during the lifetime of their father,‘received real and personal property by way of advancement equal to their share in his estate, and that defendants claim some title, interest or estate in and to the land in suit, adverse to the plaintiffs. The petition concludes with the prayer that “plaintiffs’ interests in the land in controversy be determined and title to same be vested in them as their interest may appear and that defendants be forever barred from maintaining any action touching the title to or possession of said land and for other proper relief.”
Defendants demurred to the petition on the. grounds: First, because the petition does not state sufficient facts to constitute a cause of action; second, because advancements can not be settled in this kind of proceeding; third, because the petition shows that TI. E. Garrison is a necessary party to a complete determination of this action.
The court below sustained the. demurrer, and defendants, refusing to plead further, suffered a judgment to be entered against them dismissing their bill. From that judgment plaintiffs appeal, assigning as error the action of the circuit court in srstaining the demurrer and dismissing their suit. The question for determination is: Is the Act of 1897, now section 950, Revised Statutes 1899, broad enough to authorize the court to determine advancements between remaindermen before the termination of the widow’s life estate; or broadly stated, docs the statute apply to parties claiming a remainder prior to the expiration of the intervening life estate?
Under this section, plaintiffs contend that this proceeding can be maintained by the children of the second marriage against their half-brother and sisters by their father’s first marriage, and this, too, during the intervening life estate of their mother, and that the court is authorized to inquire into advancements made to the defendants during the lifetime of the common ancestor, John B. Garrison. The defendants, on *45the ether hand, urge that such advancements can not be settled in this hind of a proceeding, especially before the termination of the life estate.
Under the law as it stood prior to the present statute enacted in 1897, the plaintiffs would undoubtedly have been denied any standing in court. [Northcutt v. Eager, 132 Mo. 265; Webb v. Donaldson, 60 Mo. 394.] Upon the authority of these cases the petition would have been fatally defective. It is apparent that the Legislature, in view of such interpretation, deemed it ádvisable to enlarge the jurisdiction of the courts so as to furnish relief in a large class of cases which were not comprehended in the former statutes, and thereupon passed the statute under which the present suit was instituted, which provides that, “Any person claiming any title, estate or interest in real property, whether the same be legal or equitable, certain or contingent, present or in reversion or remainder, whether in possession or not, may institute an action against any person, having or claiming to have any title, estate or interest in such property, whether in'possession or not, to ascertain and determine the estate, title and interest of said parties, respectively, in such real estate, and to define and adjudge by its judgment or decree the title, estate and interest of the parties severally in and to such real estate.”
The manifest object of this section was to extend the operation of the statute over just such cases as this, and the mere fact that the plaintiff’s and defendants are only claiming a remainder after the life estate of the widow, does not militate against the right to maintain the present suit.
In the recent case of Huff v. Land & Imp. Co., 157 Mo. 65, this court, in an opinion by Yalliant, J., construing this statute, said: “The object of the statute is to allow a person who claims any estate in the land, either in possession or expectancy, without waiting to have his rights trespassed upon, to call anyone who claims an adverse interest into the court to *46declare Ms claim, to the end that the court may then settle the title as between them.” And so we think it can be said in this case, that under the broad and sweeping provisions of the present statute any person claiming an estate in reversion or remainder may maintain a suit to quiet title against anyone having or claiming to have any adverse interest in the property, whether in reversion or remainder, and obtain an adjudication forever settling the title and interest of the parties respectively.
It is further objected that the statute does not authorize the court, in this kind of a proceeding, to go into the question of advancements alleged to have been made to the defendants by their father during Ms lifetime. This claim is based upon the theory that such advancements can not be determined until the death of the widow, and proceedings are^ instituted to partition the estate descended. We think that view erroneous. As already seen, the present statute amply authorizes the court to ascertain, define and adjudicate, by its decree, the title, estate and interest of the parties as between themselves, and to hold that the question of advancements can not be settled in such proceeding would virtually render the enactment nugatory and meaningless. We are not disposed to give to the statute such a limited construction. Clearly the circuit court had jurisdiction to try and determine the question whether the advancements had been made to the defendants or any of them by their common ancestor during his lifetime. Neither do we think it necessary to the determination of the question of advancement between the claimants to defer action until partitution of the estate descended, or the death of the life tenant.
The object of the statute, it seems, is to give a present right of action to any person claiming an estate in lands, either certain, contingent or in remainder, and to compel the adverse claimant or claimants to come into court and litigate his or their claim. The petition alleged that the defendants’ claim to the land in controversy was extinguished by certain *47advancements made to them by their father during his lifetime, which averments, for the purpose of this case, must be taken as true; and under the enlarged jurisdiction given by the statute in question, tire widow and her minor children have an' undoubted right to have the court settle the title as between any one claiming an adverse interest, and thereby quiet their title against the claim of the defendants whose shares in the distribution of the estate it is alleged have been extinguished by such advancement. The life tenant has a present interest in the land, and is, therefore, entitled to come into court and have her rights adjudicated as against defendants.
The failure of the plaintiffs to make H. E. Garrison a party need not be further noticed. Having disclaimed any interest he was neither a necessary nor a proper party. We think that the learned trial judge erred in sustaining the demurrer, and denying plaintiffs a standing in court. The judgment, therefore, will be-reversed and the. cause remanded with directions to proceed therewith in accordance with the views herein expressed.
All concur.